Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 4, 2008                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  135787(83)(84)(85)


  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                    SC: 135787
  v                                                                 COA: 277905
                                                                    Wayne CC: 06-008116
  LINCOLN WATKINS,
             Defendant-Appellant.
  ___________________________________


         On order of the Chief Justice, the motion for immediate consideration is
  GRANTED. The motion by the Attorney General for extension to October 31, 2008 of
  the time for filing his brief amicus curiae is GRANTED. The motion by the Attorney
  General for leave to participate in oral argument as amicus curiae is considered and it is
  GRANTED. The Attorney General may argue for ten minutes following the arguments
  of the parties.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 4, 2008                    _________________________________________
                                                                               Clerk